DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 08/09/19.  Claims 1-3 are currently pending yet all are rejected as detailed below.  The request for foreign priority to a corresponding Japanese application filed 03/09/17 has been received and is proper.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "414" and "432" have both been used to designate the same component.  See Figs. 2, 3A.  It appears that the “movement permitting part” and the “restricting part” are the same.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 are rejected because claim 1 recite “the piston radially inside of the valve” but this lacks sufficient antecedent basis.  See claim 1, line 15.  All that has been previously defined is a “piston” and a “valve” configured to open/close a channel in the piston.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Etsuro
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etsuro et al. (JPH 1151105) (cited by Applicant).  Etsuro is directed to a hydraulic buffer.  See Abstract. 
Claim 1: Etsuro discloses a hydraulic damping device [Figs. 1, 5] comprising: a cylinder storing fluid; a piston (2) configured to form a channel through which the fluid flows along with relative movement of a rod (19) relative to the cylinder in an axial direction; a valve (22, 23) having elasticity, the valve being configured to open and close the channel in the piston; a movement permitting part (27 or 30) configured to permit the valve to move between a contact position and a spaced position, the contact position being a position where the valve contacts the piston, the spaced position being a position where the valve is spaced from the piston; a pressing part (28) [Fig. 5] having elasticity, the pressing part being configured to press the valve against the piston; and a restricting part (27) separate from the pressing part, the restricting part being configured to annularly contact the valve at the spaced position to thereby restrict the valve from moving farther from the spaced position relative to the piston radially inside of the valve.  See Figs. 1, 5. 
Claim 2: Etsuro discloses that the pressing part includes a plurality of protrusions (28a, 28c) extending radially outward, and the plurality of protrusions include a first protrusion (28a) and a second protrusion (28c), the first protrusion protruding toward the valve, the second protrusion protruding in a direction away from 3 the valve.  See Fig. 5. 
Claim 3: Etsuro discloses a contacting member (30) located at an opposite side of the pressing part from the valve, the contacting member being configured to contact the second protrusion of the pressing part.  See Fig. 1. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        February 12, 2021